                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                            UNITED STATES DISTRICT COURT                          November 19, 2019
                             SOUTHERN DISTRICT OF TEXAS                            David J. Bradley, Clerk
                                 HOUSTON DIVISION

FREEDOM FROM RELIGION                             §
FOUNDATION, INC.                                  §
and                                               §
JOHN ROE,                                         §
                                                  §
        Plaintiffs,                               §
VS.                                               §   CIVIL ACTION NO. 4:19-CV-01934
                                                  §
WAYNE MACK                                        §
and                                               §
WAYNE MACK,                                       §
                                                  §
        Defendants.                               §


         ORDER FOLLOWING TELEPHONE SCHEDULING CONFERENCE
                   HELD ON November 18, 2019 at 8:45 AM

       Appearances:          Samuel Troxell Grover
                             Bennett Rawicki
                             Michael Dan Berry
                             Christopher D. Hilton

       The following schedule shall govern the disposition of this case:

       Initial Disclosures due by:                          December 2, 2019
       New parties/class allegations by:                    None
       Plaintiff’s experts to be designated by:             March 3, 2020
       Rebuttal due by:                                     May 2, 2020
       Report furnished by:                                 March 3, 2020
       Defendant’s experts to be designated by:             March 3, 2020
       Rebuttal due by:                                     May 2, 2020
       Report furnished by:                                 March 3, 2020
       Discovery to be completed by:                        June 30, 2020
       Dispositive motions due by:                          July 20, 2020
       Docket call to be held at 11:30 AM on:               September 14, 2020
       Estimated trial time: 1 day                          Bench Trial

The following rulings were made:

       Pending motions are taken under submission.



1/2
     Discovery may be extended by agreement of the parties without Court intervention. The
      dispositive motion deadline and docket call dates, however, may not be extended without
      leave of Court.

     Attorney’s fee applications are handled on the papers of the parties after notice.

     Expedited responses are required on all pretrial motions save dispositive motions.

      It is so ORDERED.

      SIGNED on this 18th day of November, 2019.


                                                ___________________________________
                                                Kenneth M. Hoyt
                                                United States District Judge




2/2
